UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended April 26, 2008 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-9065 ECOLOGY AND ENVIRONMENT, INC. (Exact name of registrant as specified in its charter) New York 16-0971022 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 368 Pleasant View Drive Lancaster, New York 14086 (Address of principal executive offices) (Zip code) (716)684-8060 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Exchange Act Rule 12b-2). (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes □No þ At June 1, 2008, 2,597,917 shares of Registrant's Class A Common Stock (par value $.01) and 1,667,426 shares of Class B Common Stock (par value $.01) were outstanding. PART 1 FINANCIAL INFORMATION Item 1.Financial Statements Ecology and Environment, Inc Consolidated Balance Sheet Unaudited April 26, July 31, Assets 2008 2007 Current assets: Cash and cash equivalents $ 12,793,730 $ 15,554,523 Investment securities available for sale 125,116 101,009 Contract receivables, net 36,307,393 36,742,288 Deferred income taxes 5,430,574 5,196,728 Income tax receivable 1,357,213 1,357,213 Other current assets 2,163,267 1,686,588 Total current assets 58,177,293 60,638,349 Property, building and equipment, net 7,696,243 7,725,535 Deferred income taxes 2,522,205 1,404,232 Other assets 1,682,450 1,438,329 Total assets $ 70,078,191 $ 71,206,445 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 6,555,894 $ 10,178,873 Accrued payroll costs 5,394,856 6,191,434 Income taxes payable 1,704,756 664,085 Deferred revenue 88,692 90,791 Current portion of long-term debt and capital lease obligations 422,092 333,229 Other accrued liabilities 7,862,190 8,866,707 Total current liabilities 22,028,480 26,325,119 Income taxes payable 2,721,349 - Accrued interest and penalties 1,904,538 - Long-term debt and capital lease obligations 522,727 385,270 Minority interest 3,968,190 3,582,968 Commitments and contingencies (see note #10) - - Shareholders' equity: Preferred stock, par value $.01 per share; authorized - 2,000,000 shares; no shares issued - - Class A common stock, par value $.01 per share; authorized - 6,000,000 shares; issued - 2,661,498 and 2,661,498 shares 26,615 26,615 Class B common stock, par value $.01 per share; authorized - 10,000,000 shares; issued - 1,732,227 and 1,732,227 shares 17,323 17,323 Capital in excess of par value 19,926,576 20,051,446 Retained earnings 19,352,568 22,211,098 Accumulated other comprehensive income 895,956 299,102 Treasury stock - Class A common, 63,581 and 104,020 shares; Class B common, 64,801 and 64,801 shares, at cost (1,286,131 ) (1,692,496 ) Total shareholders' equity 38,932,907 40,913,088 Total liabilities and shareholders' equity $ 70,078,191 $ 71,206,445 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc. Consolidated Statement of Income Unaudited Three months ended Nine months ended April 26, April 28, April 26, April 28, 2008 2007 2008 2007 Revenue $ 27,413,230 $ 26,261,994 $ 77,137,701 $ 74,052,560 Cost of professional services and other direct operating expenses 11,373,396 10,613,064 31,440,146 29,148,901 Subcontract costs 3,893,812 3,709,116 10,277,820 11,336,364 Gross profit 12,146,022 11,939,814 35,419,735 33,567,295 Administrative and indirect operating expenses 7,827,792 7,396,793 22,507,125 20,258,715 Marketing and related costs 3,033,549 2,882,876 8,738,961 7,786,926 Depreciation 369,015 313,175 1,091,294 941,250 Income from operations 915,666 1,346,970 3,082,355 4,580,404 Interest expense (112,880 ) (36,310 ) (344,181 ) (103,565 ) Interest income 97,836 152,795 357,506 396,827 Other expense (65,666 ) (392 ) (99,240 ) (92,929 ) Net foreign currency exchange gain (loss) (226,204 ) (3,097 ) (225,862 ) 23,922 Income from continuing operations before income taxes and minority interest 608,752 1,459,966 2,770,578 4,804,659 Income tax provision 228,384 449,012 812,637 1,460,263 Net income from continuing operations before minority interest 380,368 1,010,954 1,957,941 3,344,396 Minority interest (257,712 ) (531,989 ) (1,204,131 ) (1,512,663 ) Net income from continuing operations 122,656 478,965 753,810 1,831,733 Income (loss) from discontinued operations (17 ) 1,089 (51 ) 993,290 Income tax benefit (provision) on gain (loss) from discontinued operations 5 (327 ) 14 (419,491 ) Net income $ 122,644 $ 479,727 $ 753,773 $ 2,405,532 Net income per common share: basic Continuing operations $ 0.03 $ 0.11 $ 0.18 $ 0.43 Discontinued operations - - - 0.14 Net income per common share: basic $ 0.03 $ 0.11 $ 0.18 $ 0.57 Net income per common share: diluted Continuing operations $ 0.03 $ 0.11 $ 0.18 $ 0.43 Discontinued operations - - - 0.13 Net income per common share: diluted $ 0.03 $ 0.11 $ 0.18 $ 0.56 Weighted average common shares outstanding: basic 4,164,117 4,215,776 4,164,417 4,217,035 Weighted average common shares outstanding: diluted 4,209,487 4,278,307 4,224,835 4,263,404 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc Consolidated Statement of Cash Flows Unaudited Nine Months Ended April 26, April 28, 2008 2007 Cash flows from operating activities: Net income $ 753,773 $ 2,405,532 Net income (loss) from discontinued operations, net of tax (37 ) 573,799 Income from continuing operations 753,810 1,831,733 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 1,091,294 941,250 Deferred income taxes (302,299 ) 1,331,517 Share-based compensation expense 251,090 79,558 Gain on disposition of property and equipment (44 ) (1,034 ) Minority interest 1,204,131 1,453,663 Provision (benefit) for contract adjustments (279,006 ) 523,436 (Increase) decrease in: - contracts receivable, net 713,901 1,086,390 - other current assets (449,255 ) (715,860 ) - income tax receivable - (300,729 ) - other non-current assets 48,360 559,437 Increase (decrease) in: - accounts payable (3,622,979 ) (1,122,823 ) - accrued payroll costs (796,578 ) (1,938,527 ) - income taxes payable 1,293,369 (1,524,608 ) - deferred revenue (2,099 ) (39,571 ) - other accrued liabilities (1,004,517 ) (2,266,386 ) - accrued interest and penalties 456,583 - Net cash used in operating activities (644,239 ) (102,554 ) Cash flows used in investing activities: Purchase of property, building and equipment (1,061,958 ) (931,364 ) Payment for the purchase of bond (22,646 ) (2,549 ) Cash used in investing activities (1,084,604 ) (933,913 ) Cash flows provided by (used in) financing activities: Dividends paid (766,458 ) (739,172 ) Proceeds from debt 155,564 109,694 Repayment of debt and capital lease obligations (279,275 ) (412,719 ) Distributions to minority partners (525,372 ) (720,325 ) Purchase of minority interest (116,677 ) - Purchase of treasury stock - (58,733 ) Net cash used in financing activities (1,532,218 ) (1,821,255 ) Effect of exchange rate changes on cash and cash equivalents 500,305 76,512 Discontinued Operations Net cash used in discontinued operating activities (37 ) (414,514 ) Net cash provided by discontinued investing activities - sale of assets - 2,500,000 Net cash provided by (used in) discontinued operations (37 ) 2,085,486 Net decrease in cash and cash equivalents (2,760,793 ) (695,724 ) Cash and cash equivalents at beginning of period 15,554,523 13,094,499 Cash and cash equivalents at end of period $ 12,793,730 $ 12,398,775 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc Consolidated Statement of Changes in Shareholders' Equity Unaudited Accumulated Common Stock Capital in Other Class A Class B Excess of Retained Comprehensive Treasury Stock Comprehensive Shares Amount Shares Amount Par Value earnings Income Shares Amount Income Balance at July 31, 2006 2,534,566 $ 25,346 1,650,173 $ 16,502 $ 17,684,373 $ 23,163,716 $ (2,208,830 ) 128,463 $ (1,053,648 ) $ 2,609,808 Net income - 3,074,471 - - - 3,074,471 Reclassification adjustment for realized foreign currency translation loss in net income - 2,110,431 - - 2,110,431 Foreign currency translation reserve - 397,476 - - 397,476 Cash dividends paid ($.34 per share) - (1,464,921 ) - 5% Stock Dividend 126,522.00 1,265 82,464.00 825 2,560,078 (2,562,168 ) - 8,040 - - Unrealized investment gain, net - 25 - - 25 Conversion of common stock - B to A 410 4 (410 ) (4 ) - Repurchase of Class A common stock - 86,806 (1,085,901 ) - Issuance of stock under stock award plan - (325,985 ) - - (57,620 ) 472,484 - Share-based compensation expense - 121,396 - Tax impact of share based compensation - 5,860 - Other - 5,724 - - 3,132 (25,431 ) - Balance at July 31, 2007 2,661,498 26,615 1,732,227 17,323 20,051,446 22,211,098 299,102 168,821 (1,692,496 ) 5,582,403 Cumulative effect of adopting FIN 48 - (2,845,845 ) - Adjusted Balance at July 31, 2007 2,661,498 $ 26,615 1,732,227 $ 17,323 $ 20,051,446 $ 19,365,253 $ 299,102 168,821 $ (1,692,496 ) $ 5,582,403 Net income - 753,773 - - - 753,773 Foreign currency translation reserve - 595,977 - - 595,977 Cash dividends paid ($.18 per share) - (766,458 ) - Unrealized investment gain, net - 877 - - 877 Issuance of stock under stock award plan - (412,173 ) - - (41,094 ) 412,173 - Share-based compensation expense - 254,719 - Tax impact of share based compensation - 33,457 - Other - (873 ) - - 655 (5,808 ) - Balance at April 26, 2008 2,661,498 $ 26,615 1,732,227 $ 17,323 $ 19,926,576 $ 19,352,568 $ 895,956 128,382 $ (1,286,131 ) $ 1,350,627 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc. Notes to Consolidated Financial Statements Summary of Operations and Basis of Presentation The consolidated financial statements included herein have been prepared by Ecology and Environment, Inc., ("E & E" or the "Company"), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. The financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair statement of such information. All such adjustments are of a normal recurring nature. Although E & E believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including a description of significant accounting policies normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to such rules and regulations. Therefore, these financial statements should be read in conjunction with the financial statements and the notes thereto included in E & E's 2007 Annual Report on Form 10-K filed with the Securities and Exchange
